Citation Nr: 1119355	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating greater than 60 percent from October 22, 2004 to August 11, 2005 and from November 1, 2005, for residuals of prostate cancer, status post radical prostatectomy with postoperative complications.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for injury to urethra due to catheterization.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2007 Regional Office (RO) in St. Louis, Missouri rating decisions.

Initially, the Board notes that in an April 2006 rating decision the RO granted the Veteran a temporary 100 percent disability rating for residuals of his radical prostatectomy under 38 C.F.R. § 4.30 for post-surgery convalescence, effective from August 11, 2005 through October 31, 2005.  Thus, the Board considers that, for the rating period from August 11, 2005 through October 31, 2005, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for injury to urethra due to catheterization is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has voiding dysfunction with continual urine leakage requiring the wearing of absorbent materials that must be changed more than four (4) times per day, but without local reoccurrence or metastasis or evidence of renal dysfunction.

2.  The Veteran's residuals of radical prostatectomy do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent from October 22, 2004 to August 11, 2005 and from November 1, 2005 for residuals of prostate cancer, status post radical prostatectomy with postoperative complications, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7528-7527 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2004, November 2005, December 2005, April 2007, and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   

Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced State Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for service connection on a direct and secondary basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With regards to the Veteran's claim for higher rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran VA examinations in February 2005 and March 2009.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's residuals of radical prostatectomy.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period, save for his period of convalescence and for which he already has been granted a 100 percent rating.

The Veteran alleges his residuals of prostate cancer, status post radical prostatectomy with postoperative complications, is more severe than currently rated.  This disability alternately has been rated under DC 7527 and DCs 7528-7527.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected residuals of prostate cancer have been rated for prostate gland injuries, infections, hypertrophy, or postoperative residuals (DC 7527) as well as for malignant neoplasms of the genitourinary system (DC 7528).  

Initially, the Board notes, as discussed in greater detail below, that the Veteran's claim for benefits for injury to the urethra due to catheterization pursuant to 38 U.S.C.A. § 1151 is being remanded for further development.  The Board finds, however, that deferring the claim for a higher rating for residuals of radical prostatectomy claim is not required as the Board will presume for the purpose of this decision that all dysfunction of the genitourinary system shown by the credible lay and medical evidence of record is attributable to his prostatectomy.  As such, the Board may proceed to decision on the merits of the Veteran's increased rating claim.

Prostate cancer warrants a 100 percent evaluation under DC 7528, for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2010).  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Typically, changes in evaluation based upon the above referenced examination or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  In this case, as noted above, during the appellate time period the sole 100 percent rating was awarded for convalescence following surgery to address the Veteran's continued urinary incontinence and was in no way related to local reoccurrence or metastasis.  Such staged ratings are not subject to the provisions of 38 C.F.R. § 3.105(e), which generally requires notice and a delay in implementation when there is proposed a reduction in evaluation that would result in reduction of compensation benefits being paid.  38 C.F.R. § 4.30; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Similar to DC 7528, under DC 7527 prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 (2010).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where DCs refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension 
non-compensable under DC 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under DC 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. 
§ 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating.  

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating.  

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating.  

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 60 percent under any of the genitourinary DCs.

Considering the evidence beginning one year prior to the Veteran's claim for an increased rating in October 2004, in February 2004 a VA treatment record indicated that the Veteran reported experiencing multiple problems following his April 2001 prostatectomy, including a catheter that was the wrong size and caused urethral stricture and following a surgical repair of the stricture the Veteran's skin had difficulty healing on the dorsum of the penis.

The Veteran was afforded a VA examination in February 2005.  The examiner noted review of the claims file and electronic medical records.  At that time, the Veteran reported an April 2001 prostatectomy, followed by an August 2001 surgery to correct urethral stricture and a December 2002 urethroplasty with fascio-cutaneous flap that was complicated by postoperative ventral penile skin necrosis.  The skin had since fully healed, but the Veteran reported ongoing chronic urinary incontinence postoperatively, requiring the use of 7 pads per day.  The Veteran also reported ongoing erectile dysfunction postoperatively.  The examiner noted that the Veteran was being closely followed by the urology service and that his most recent testing for Prostate Specific Antigen (PSA) was less than 0.1 and that he had not required any interventions for his prostate cancer following the April 2001 prostatectomy.  The Veteran denied hospitalization in the previous year for genitourinary problems or any due catheterizations, dilations, or specific diet.  On examination, there was a well healed, non-tender, vertical scar along the infraumbilical region.  The penis was without evidence of ulceration, infection, or other inflammatory changes.  The diagnosis was prostate cancer status post radical prostatectomy with postoperative complications.  There was noted ongoing urinary incontinence and erectile dysfunction, but that PSA was nil.  

In August 2005, the Veteran underwent the placement of an artificial urinary sphincter, which was removed and replaced in September 2005 due to abdominal wound breakdown and drainage and protrusion of the device tubing out of the abdominal wound.  There also was noted wound infection.

Subsequently, the Veteran underwent several collagen injections in the penis with the aim of decreasing urinary incontinence.  In June 2007, the Veteran's blood urea nitrogen (BUN) and creatinine tests were 18 mg/dL and 1.1 mg/dL, respectively.  

The Veteran was afforded another VA examination in August 2007.  The examiner noted that the Veteran was diagnosed with carcinoma of the prostate in March 2001, underwent a radical retropubic prostectomy in April 2001, urethral stricture urethroplasty in December 2002, suprapubic tube placement, two collagen injections, an artificial sphincter insertion that had failed and been removed, as well as suffering from urinary incontinence and impotency following the prostatectomy.  The Veteran stated that he wore pads for his urinary incontinence that he changed 6 to 8 times per day.  Following a physical examination, the examiner concluded that the most likely cause of the Veteran's impotency and urinary incontinence was due to his radical retropubic prostatectomy in April 2001 for his prostate cancer.  The examiner based this conclusion on the Veteran's history and medical records, as well as the fact that radical retropubic prostatectomy has well known complications that include impotency, urinary incontinence, urethral stricture, and bladder neck contracture.

A September 2008 CT scan due to diffuse abdominal pain showed cystic foci in the kidneys, postoperative changes of a prostatectomy, moderate spine degenerative joint disease, but no bowel obstruction.  An October 2008 ultrasound of the kidneys indicated bilateral hypoechoic entities in the kidneys and that the urinary bladder was incompletely distended.  

The Veteran was afforded another VA examination in March 2009.  The examiner discussed the Veteran's diagnosis of prostate cancer and subsequent treatment, as outlined and discussed above, and noted current urinary incontinence and erectile dysfunction.  The Veteran's reported urinary symptoms included dribbling and total incontinence to urine, specifically continual urinary leakage.  The Veteran noted using absorbent materials that needed to be changed more than 4 times per day.  He also discussed a history of urinary tract infections that required treatment from 1 to 3 months, but no instances in the previous year.  The examiner noted past dilations and catheterizations, but none at present.  The Veteran also reported a history of dilations due to stricture and fatigue and shortness of breath at rest, as well as erectile dysfunction due to the prostate surgery.  The Veteran denied any history of renal dysfunction or renal failure.  On physical examination, the Veteran had abdominal or flank tenderness, bladder tenderness, insensate areas on the genitalia, decreased bulbocavernosus reflex, and residuals of neoplasm including urinary incontinence, recurrent urinary tract infections, and impotency.  The diagnoses were erectile dysfunction and urinary incontinence that were classified as residuals of prostate cancer.

In June 2009 BUN and creatinine tests showed 15 mg/dL and 1.0 mg/dL, respectively.  In March 2010, the Veteran reported wearing 5 to 6 pads per day and having near constant leakage, but declined further treatment for his urinary incontinence.

The Board concludes a rating greater than 60 percent is not warranted.  The claims file shows no evidence of active prostate cancer, active prostate cancer treatment, or local metastasis or recurrence of prostate cancer, following his prostatectomy in April 2001.  Consequently, a 100 percent evaluation pursuant to DC 7528 is not warranted.

The Board notes that a 60 percent rating is the highest rating available for voiding dysfunction, which includes the Veteran's primary complaints of continual urinary leakage and urinary incontinence.  The Board further notes that a higher rating for urinary tract infection is not available.  With respect to assigning a higher rating based on renal dysfunction, the Veteran has denied any history of renal dysfunction or renal failure and the medical evidence of record does not otherwise indicate treatment for renal problems associated with the Veteran's prostatectomy.

The Board has considered the evidence of erectile dysfunction.  In that regard, a July 2009 rating decision assigned a 20 percent rating for the Veteran's impotency, effective from March 18, 2008.  Neither the disability rating nor effective date assigned for that award has been appealed to the Board.

Finally, the Board has considered the statements of the Veteran's wife and friends that he suffered from considerable pain due to complications from his April 2001 prostatectomy and subsequent December 2002 urethroplasty, as well as complications from those procedures.  The Board is certainly sympathetic to these reports; however, these reported incidents are prior to the period on appeal and may not serve as the basis for an increased rating from October 22, 2004.  Also, the evidence clearly shows that the Veteran's scar from the December 2002 procedure had fully healed by, at the latest, February 2003.  With respect to any pain caused by catheterization, the claims file does not indicate that the Veteran has been using a catheter during the appellate time period, instead relying on absorbent pads to control his urinary incontinence.  The Board is also cognizant that, in August 2005, the Veteran also underwent placement of an artificial urinary sphincter, which had to be removed and replaced in September 2005 due to wound breakdown and drainage and protrusion of the device tubing.  However, the Board notes that he was assigned a temporary total following that procedure, effective from August 11, 2005, to October 31, 2005.  As such, the Board finds that the Veteran was already compensated to the full extent possible for the pain and other difficulties associated with that placement.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 60 percent is not warranted for any period on appeal.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of radical prostatectomy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostatectomy residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports continual urinary leakage.  The current 60 percent rating under DCs 7527 and/or 7528 are for his continual urinary leakage.  Thus, the Veteran's current schedular rating under either DC 7527 or DCs 7528-7527 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating greater than 60 percent from October 22, 2004 to August 11, 2005 and from November 1, 2005, for residuals of prostate cancer, status post radical prostatectomy with postoperative complications, is denied.


REMAND

The Veteran also has submitted a claim in March 2007 for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for injury to the urethra from catheterization.  Specifically, the Veteran contends that he sustained an injury to his urethra during catheter placement when he was hospitalized in July 2001, requiring multiple subsequent surgeries in an attempt to correct the problem.  In his claim, the Veteran indicated, "I have had nothing but problems since the first surgery.  I have to wear incontinence garments and have about 2 surgeries per year trying to correct this problem."  In essence, the Veteran appears to be asserting that his current urinary incontinence was caused not by his radical prostatectomy, but by a subsequent faulty or incorrectly sized catheter.  After an extensive review of the evidence of record, the Board concludes that further development is necessary prior to final adjudication of the claim.

The Board finds that an additional medical opinion would be helpful in this case.  As discussed above, the Veteran was afforded a VA examination for his 38 U.S.C.A. § 1151 claim in August 2007.  Following a discussion of the Veteran's previous genitourinary history, particularly the radical prostatectomy, and physical examination, the examiner concluded that the most likely cause of the Veteran's impotency and urinary incontinence was due to his radical retropubic prostatectomy in April 2001 for his prostate cancer.  The examiner based this conclusion on the Veteran's history and medical records, as well as the fact that radical retropubic prostatectomy has well known complications that include impotency, urinary incontinence, urethral stricture, and bladder neck contracture.

As the VA examiner referred only generally to the Veteran's prostatectomy, it is unclear whether the Veteran currently has an additional disability caused by or otherwise due to the claimed faulty or incorrectly sized catheter.  In that regard, the available records do not contain a medical opinion specifically addressing whether the Veteran has an additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in Columbia, Missouri, in prescribing an asserted faulty or incorrectly sized catheter or due to an event not reasonably foreseeable.  Therefore, the Board concludes that an additional medical opinion is needed in order to render a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate examination, but not at the VAMC in Columbia, Missouri, to determine whether he has any additional disability due to fault on VA's part due to claimed faulty or incorrectly sized catheterization in 2001.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file and to indicate whether there is any additional disability due to alleged faulty or incorrectly sized catheterization in 2001.  If so, the examiner should also comment as to whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, including whether a faulty or incorrectly sized catheter was used in 2001, or whether the outcome of the procedure was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


